As filed with the Securities and Exchange Commission onDecember 7, 2010 Registration Number 333-166453 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 PRE-EFFECTIVE AMENDMENT NO. 5 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ACCESS PHARMACEUTICALS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 83-0221517 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 2600 Stemmons Freeway, Suite 176 Dallas, Texas 75207 (214) 905-5100 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Stephen B. Thompson Chief Financial Officer Access Pharmaceuticals, Inc. 2600 Stemmons Freeway, Suite 176 Dallas, Texas 75207 (214) 905-5100 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) with a copy to: John J. Concannon III, Esq. Bingham McCutchen LLP One Federal Street Boston, MA 02110 (617) 951-8000 Approximate date of commencement of proposed sale to public: As soon as practicable after the effective date hereof. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act, check the following box. þ If this Form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.  If this Form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering.  If this Form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering.  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Larger accelerated filer¨Accelerated filer¨ Non-accelerated filer¨Smaller reporting companyx CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Proposed maximum aggregateofferingprice Amount of registration fee(1) Units, each unit consisting of one share of Common Stock, $0.01 par value, and a warrant to purchase up to an additional 0.3 share of Common Stock $ $ Common Stock included in the Units $ — $ — Warrants included in the Units $ — — Common Stock issuable upon exercise of the warrants included in the Units (2) $ — — Series A Junior Participating Preferred Stock Purchase Rights (4) Total $ $ (1)Calculated pursuant to Rule 457(o) on the basis of the maximum aggregate offering price of all of the securities to be registered. (2)Pursuant to Rule 416, the securities being registered hereunder include such indeterminate number of additional shares of common stock as may be issuable upon exercise of warrants registered hereunder as a result of stock splits, stock dividends, or similar transactions. (3)No fee required pursuant to Rule 457(g). (4)This registration statement also relates to the rights to purchase shares of Series A Junior Participating Preferred Stock of the registrant, which, pursuant to the terms of the registrant’s Rights Agreement dated October 31, 2001, as amended and in effect, will be attached to all shares of common stock issued until the occurrence of certain events prescribed in the Rights Agreement. The rights will not be exercisable and will be transferred with and only with shares of our common stock until the occurrence of certain events prescribed in the Rights Agreement. (5)The registrant previously paid $1,782.50 of the registration fee in connection with the filing of its Form S-1 Registration Statement filed with the Securities and Exchange Commission on May 3, 2010. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SECTION8(A), MAY DETERMINE. INFORMATION CONTAINED HEREIN IS SUBJECT TO COMPLETION OR AMENDMENT. A REGISTRATION STATEMENT RELATING TO THESE SECURITIES HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION. THESE SECURITIES MAY NOT BE SOLD UNTIL THE REGISTRATION STATEMENT BECOMES EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL AND IS NOT A SOLICITATION OF AN OFFER TO BUY IN ANY STATE IN WHICH AN OFFER, SOLICITATION, OR SALE IS NOT PERMITTED. SUBJECT TO COMPLETION, DATED , 2010 PROSPECTUS ACCESS PHARMACEUTICALS, INC. UP TO 8,333,333 UNITS, EACH CONSISTING OF ONE SHARE OF COMMON STOCK AND WARRANTS TO PURCHASE UP TO AN ADDITIONAL 0.3 SHARE OF COMMON STOCK We are offering up to 8,333,333 units, each unit consisting of one share of our common stock and a warrant to purchase up to an additional 0.3 share of our common stock. The warrants entitleholders to purchase one share of our common stock for each 3.33 warrants they hold at a price equal to 120% of the price of each Unit. The units will separate immediately and the common stock and warrants will be issued separately and the common stock will trade separately. We are not required to sell any specific dollar amount or number of units, but will use our best efforts to sell all of the units being offered. The offering expires on the earlier of (i) the date upon which all of the units being offered have been sold, or (ii) March 31, 2011. We and the placement agent may, upon request of any investor in this offering, sell units to such investors that exclude the warrants, provided that the sale of units that exclude such warrants shall be at the same offering price per unit as all other investors. Our common stock is presently listed on the Over-the-counter Bulletin Board under the symbol “ACCP”. We do not intend to apply for listing of the warrants on any securities exchange. On November 22, 2010, the last reported sale price of our common stock on the OTC BB was $2.95 per share. INVESTING IN THE OFFERED SECURITIES INVOLVES RISKS, INCLUDING THOSE SET FORTH IN THE “RISK FACTORS” SECTION OF THIS PROSPECTUS BEGINNING ON . Per Unit Total Offering Price per Unit
